HUTCHINSON, Justice,
dissenting.
The claimant in this unemployment compensation case was absent from work because of illness for over two months. While she furnished the employer with letters from her physicians attesting to the facts of her illness, none of those letters gave a definite date when she would return to work. Her employer, therefore, asked her to report for an examination by a physician of its choosing and advised her that if she did not do so, she would be terminated. The employee, by her own admission in the intake interview, attested to knowledge of this request and her refusal to comply. The majority opinion concludes that this refusal cannot be deemed willful misconduct because the employer presented no competent evidence of the reasonableness of the request. Because the reasonableness is evident from the facts themselves, I must dissent.
In effect, the majority opinion holds that an employer has no right to require an employee who is absent from work on sick leave for an extended period of time to submit to any medical examination by anyone but his or her own physician. I do not believe such a result is in accordance with the statute.
NIX and McDERMOTT, JJ, join in this dissent.